DETAILED ACTION
This is a response to the Applicant’s reply filed on 06/30/2022, in which claims 1-11 and 14-18 are presented for examination.  Claims 1, 8, and 14 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 and 14-18 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 06/30/2022 points out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The Applicant’s arguments in the Remarks filed on 06/30/2022 are persuasive.  Therefore, all the previous rejections are withdrawn.  
It should be noted that the prior art of record Gehman (US 7136881 B2) discloses a directory event system for providing timely event notifications.  Gehman teaches that event notifier 42a provides event notification EN.sub.N to each directory client 50a 50c that registered for an event service corresponding to event notification EN.sub.N; see col. 5, lines 6-11. However, Gehman fails to disclose or reasonably teach the combination of “running on the server a directory service managing data relating to network objects, the network objects including access and security policies and configuring the directory service on the server from the terminal using the directory access protocol, such the directory service notifies the terminal of modifications made to the directory service data, and receiving, by the terminal, notification messages containing modified directory service data, transmitted by the server” as recited in claim 1, when considered with other limitations of the independent claims as a whole. Claim 8 recites the same limitation as claim 1 in a similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/08/24//2022